Exhibit 10.21

SECOND AMENDMENT TO THE

PENSION BENEFIT EQUALIZATION PLAN

OF

THE DUN & BRADSTREET CORPORATION

(As Amended and Restated Effective January 1, 2009)

THIS SECOND AMENDMENT to the Pension Benefit Equalization Plan of The Dun &
Bradstreet Corporation (As Amended and Restated Effective January 1, 2009) (the
“Plan”) is retroactively effective as of January 1, 1997.

WITNESSETH:

WHEREAS, Dun & Bradstreet Corporation (the “Company”) sponsors the Plan and the
Company has delegated authority to the Compensation & Benefits Committee of the
Board of Directors of the Company (the “Committee”) to amend the Plan; and

WHEREAS, it is deemed desirable to amend the Plan as set forth herein.

NOW, THEREFORE, it is hereby resolved that the Plan be, and it hereby is,
amended, retroactively effective as of January 1, 1997, as follows:

I.

Section 5(b) of the Plan is hereby amended by inserting “(i)” immediately before
“without regard to” and by inserting immediately before the period at the end of
the sentence the phrase: “, and (ii) without regard to any amendment to the
Retirement Account (whether or not retroactively effective) adopted after
January 1, 2009”

IN WITNESS WHEREOF, the Committee has caused this Second Amendment to be
executed by the Plan Benefits Committee of the Corporation this 4th day of
April, 2011.

 

/s/ Asad Husain     /s/ Chester Verceglio Asad Husain     Chester Verceglio

 

/s/ Louis Sapirman     /s/ Kathy Guinnessey Louis Sapirman     Kathy Guinnessey



--------------------------------------------------------------------------------

THIRD AMENDMENT TO THE

PENSION BENEFIT EQUALIZATION PLAN

OF

THE DUN & BRADSTREET CORPORATION

(As Amended and Restated Effective January 1, 2009)

THIS THIRD AMENDMENT to the Pension Benefit Equalization Plan of The Dun &
Bradstreet Corporation (As Amended and Restated Effective January 1, 2009) (the
“Plan”) is effective on the date on which it is executed as specified below (the
“Effective Date”).

WITNESSETH:

WHEREAS, Dun & Bradstreet Corporation (the “Corporation”) sponsors the Plan and
the Corporation has delegated authority to the Compensation & Benefits Committee
of the Board of Directors of the Corporation (the “Committee”) to amend the
Plan; and

WHEREAS, it is deemed desirable to amend the Plan as set forth herein.

NOW, THEREFORE, it is hereby resolved that Section 14(d) of the Plan be, and it
hereby is, amended by deleting the section in its entirety and replacing it with
the following:

 

  (d) Except as provided below with respect to domestic relations orders,
benefits payable under the Plan and the right to receive future benefits under
the Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution, or
levy of any kind, either voluntary or involuntary. Any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge or otherwise dispose
of any right to benefits payable hereunder, including, without limitation, any
assignment or alienation in connection with a divorce, separation, child support
or similar arrangement, shall be null and void and not binding on the Plan or
the Corporation. The Plan and the Corporation shall not in any manner be liable
for, or subject to, the debts, contracts, liabilities, engagements or torts of
any person entitled to benefits hereunder. Notwithstanding subsection (a) above,
the Plan shall comply with the terms of a domestic relations order that the
Committee has approved pursuant to the domestic relations order procedures
maintained by the Committee for this purpose (the “DRO Procedures”). If a party
submits a domestic relations order to the Committee for approval under the Plan,
the Committee shall determine whether or not the domestic relations order meets
the requirements for approval specified by the DRO Procedures. If the Committee
determines that the domestic relations order meets the requirements for approval
specified by the DRO Procedures, the Committee shall approve and comply with the
terms of the domestic relations order. Any payment of a Participant’s Plan
benefits to a party other than the Participant pursuant to the terms of an
approved domestic relations order shall be charged against and reduce the
Participant’s benefits under the Plan; all determinations of benefits under the
Plan shall be made with this principle in mind such that there is no duplication
of benefits. Neither the Plan, the Corporation, any other Employer, the Board,
the Committee, nor any other party shall be liable in any manner to any person,
including but not limited to any Participant or Beneficiary, for complying with
the terms of an approved domestic relations order.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Committee has caused this Second Amendment to be
executed by the Plan Benefits Committee of the Corporation this 4th day of
April, 2011.

THE PLAN BENEFITS COMMITTEE

 

/s/ Asad Husain     /s/ Chester Verceglio Asad Husain     Chester Verceglio

 

/s/ Louis Sapirman     /s/ Kathy Guinnessey Louis Sapirman     Kathy Guinnessey



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO THE

PENSION BENEFIT EQUALIZATION PLAN

OF

THE DUN & BRADSTREET CORPORATION

(As Amended and Restated Effective January 1, 2009)

THIS FOURTH AMENDMENT to the Pension Benefit Equalization Plan of The Dun &
Bradstreet Corporation (As Amended and Restated Effective January 1, 2009) (the
“Plan”) is effective on the date on which it is executed as specified below (the
“Effective Date”).

WITNESSETH:

WHEREAS, Dun & Bradstreet Corporation (the “Corporation”) sponsors the Plan and
the Corporation has delegated authority to the Compensation & Benefits Committee
of the Board of Directors of the Corporation (the “Committee”) to amend the
Plan; and

WHEREAS, it is deemed desirable to amend the Plan as set forth herein.

NOW, THEREFORE, it is hereby resolved that the Plan be, and it hereby is,
amended, effective as of January 1, 2009, by adding a new Section 4(d) as
follows:

 

  (d) Effective January 1, 2009, this Section 4(d) shall apply notwithstanding
the provisions of the Plan (other than Sections 14(a) or 14(b)) that would
otherwise determine the time and form of payment. To the extent that any amount
deferred under the Plan for a Participant does or could determine, or the time
or form of payment affects or could affect, the amount deferred under, or the
payment provisions of, one or more nonqualified deferred compensation plans
(each an “Offsetting Plan”), the time and form of payments under this Plan and
any Offsetting Plan shall be identical.

 

  (i) If there is any potential for the time and form of payments under this
Plan and any Offsetting Plan not being identical, then the following shall
apply. Any permissible payment event under Code Section 409A that is a payment
event under either of these plans shall be an applicable payment event under all
such plans. If the plans contain the same permissible payment event under Code
Section 409A, but the payment event is defined differently under at least one of
the plans, the payment event shall be defined for all plans using the narrowest
of the applicable definitions (meaning the definition resulting in the smaller
scope of events that would constitute payment events). If the plans contain the
same permissible payment event under Code Section 409A, but the schedule of
payments following the payment event is different under at least one of the
plans, the schedule of payments under all plans shall be the payment schedule
resulting in, or potentially resulting in, the latest final payment date, and if
the payment schedules result in, or potentially result in, the same latest final
payment date, the payment schedule commencing, or potentially commencing, at the
latest possible date, and if those dates are the same the payment schedule
generally resulting in the amount deferred being paid at the latest dates.

 

  (ii) This Section 4(d) shall at all times be interpreted to comply with IRS
Notice 2010-6, § XI, as modified and supplemented by subsequent IRS guidance.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fourth Amendment has been executed by the Plan Benefits
Committee of the Corporation this 22nd day of December, 2011.

 

/s/ Asad Husain     /s/ Kathy Guinnessey Asad Husain     Kathy Guinnessey

 

/s/ Matthew Fritz     /s/ Louis Sapirman Matthew Fritz     Louis Sapirman

 